Per Curiam.

The Brothertown Indians are not a distinct nation or tribe. They came from New England, and settled under the jurisdiction of this state. They have never claimed or exercised any criminal jurisdiction among themselves. What civil jurisdiction they exercise, is under the several acts of the legislature which have been made for their civil government; and they have never been considered or treated as an independent tribe. They are not, in this respect, like some of the Indian tribes within this state, whose situation is peculiar, and who, as to offences committed by the individuals within their tribes against each other, have *claimed and exercised a criminal jurisdiction. But without giving any opinion what would be the case with respect to other Indians, we think that the Brothertown Indians are clearly subject to our laws, and to the jurisdiction of this court.